Citation Nr: 0401190	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Whether new and material evidence to reopen a claim of 
service connection for bipolar disorder has been presented.

2.  Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from January 1982 to October 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  

By letter received in July 2003, the veteran indicated that 
he no longer desired a hearing.  Thus, the hearing request is 
considered withdrawn.  38 C.F.R. § 20.704 (2003).  

This case has been advanced on the docket because of 
financial hardship.  38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The RO denied service connection for bipolar disorder in 
an unappealed, final rating decision in January 1997.

2.  Evidence received since the 1997 decision raises a 
reasonable possibility of substantiating the claim.

3.  Bipolar disorder was not noted on the December 1981 
service entrance examination report.  

4.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance has not been 
presented.

5.  Bipolar disorder is attributable to service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for bipolar disorder has been submitted since the 
RO's final denial of the claim in 1997.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  Bipolar disorder was incurred during service.  38 
U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The December 1981 service entrance examination report shows 
that the veteran's psychiatric state was normal.  His 
neuropsychiatric state was assigned a profile of "1."  
Records dated in September 1982, reflect that the veteran had 
demonstrated disruptive behaviors since June 1982, to include 
having refused to remove foil from the wall in his living 
area.  He was diagnosed with atypical personality disorder 
with narcissistic features.  The September 1982 separation 
examination report shows that psychiatric examination was 
normal.  His neuropsychiatric state was assigned a profile of 
"1."  On the accompanying medical history he indicated that 
he had or had had depression or excessive worry, and had been 
treated for a mental condition during childhood.  

Private inpatient treatment records, dated in October 1993, 
reflect the veteran's history of having been diagnosed with 
bipolar disorder, manic, in partial remission.  The records 
of treatment note the veteran's reported history of a 
childhood of severe emotional, physical, and sexual abuse.  

On VA examination in July 1996, the examiner noted the 
veteran's records reflected a diagnosis of bipolar disorder 
in October 1993.  The diagnosis was bipolar disorder, most 
recent episode manic, with psychotic features, moderately 
severe, and borderline personality disorder with narcissistic 
features provisional.  

In January 1997 the RO denied service connection for bipolar-
manic disorder with depression.  Notification of the decision 
was sent to the veteran in February 1997, and he did not 
submit a notice of disagreement within one year of that 
notification.

By letter dated in September 2002, the veteran's private 
physician, J. E. K., M.D., stated that the very bizarreness 
of some of the veteran's behaviors during service, to include 
putting metal foil on the walls to protect against aliens, 
would certainly be difficult to explain on the basis of a 
personality disorder alone.  Dr. J. E. K. stated that it 
appeared that the larger issue of a major mental illness was 
essentially overlooked during service and that there was 
strong evidence that bipolar disorder was first manifest 
during service  

On VA examination in January 2003, the examiner stated that 
he had reviewed the veteran's C-file.  The diagnoses were 
bipolar disorder, in partial remission on current 
medications, and personality disorder, not otherwise 
specified, with passive aggressive and narcissistic features.  
The examiner stated that cyclothymic features very well may 
have been manifested during service.  He commented that one 
of the most conspicuous aspects of the veteran's functioning 
was his personality disorder and that it was undoubtedly a 
factor in his unsuccessful and brief time in service.  The 
examiner opined that it appeared as though the veteran's 
bipolar disorder may have developed and escalated after 
separation, during the 1980s.  

In a May 2003 private report of examination, R. Z., M.D., 
M.S., M.S., stated that he had been treating the veteran 
since October 1993 for bipolar affective disorder.  He stated 
that based on a review of the veteran's records, and from the 
assessment of his previous psychiatrist, it appeared that the 
veteran suffered from more than a personality disorder.  He 
noted that service records indicated that the veteran was 
reprimanded for putting foil on all his windows in a 
barracks, and that his explanation was that he was protecting 
himself from aliens.  Dr. R. Z. stated that such behavior 
indicated more than the existence of a personality disorder 
and appeared more like a mood disorder, such as bipolar 
affective disorder with psychosis.  He stated that the 
veteran suffered from a bipolar disorder that probably 
started "way back" and progressed to the current condition.  

In a December 2003 VA opinion, the examiner related that he 
had reviewed the C-file.  The physician stated the following:

In the context of this [veteran's] 
medical-psychiatric trajectory to a now 
clear-cut bipolar type-I[,] it is now 
quite clear that the psychopathology 
manifest by [the veteran] in the 
military and perhaps before was the 
product of an emerging bipolar-type I 
illness that was actually fully manifest 
by the time of the [inservice behavioral 
notations].  

The physician opined that the veteran's bipolar disorder had 
had an onset during service.  He stated that the 
manifestations included periods of challenging authority 
(reflecting elevated mood) - feeling more self-confident than 
usual; doing things that were unusual for him, or that other 
people might have thought were excessive, foolish, or risky; 
inappropriate communication - inappropriate to content, such 
as the content of the poem on the wall; language/thought 
disorder - present in poem; losing goal of thought; difficult 
to follow; clanging/rhyming stretched; delusions; 
disruptive/aggressive behavior (racially charged poem).  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).  

If a notice of disagreement is not filed within one year from 
the date of mailing of notice of the RO's decision, the 
decision becomes final and the claim will not thereafter be 
reopened or allowed, except with the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003).


VCAA

The Veterans Claims Assistance Act of 2000, (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug 29, 2001) (codified as amended at 38 C.F.R. § 
3.159 (2003) (hereafter "VCAA")mandates an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
record shows that the veteran was notified in the April 2002 
rating decision of the reasons and bases for the decision.  
He was further notified of this information in the March 2003 
statement of the case and the June 2003 supplemental 
statement of the case.  The Board concludes that the 
discussions in the April 2002 rating decision and in the 
statement and supplemental statement of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim.  In addition, by 
letter dated in February 2002, he was advised of the evidence 
he needed to submit to substantiate his claim, VA's duty to 
assist in obtaining evidence for his claim, what the evidence 
must show to substantiate his claim, what information or 
evidence was needed from him, and what he could do to help 
with his claim.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A.§ 
5103A; 38 C.F.R. § 3.159 (2003).  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  
The Board notes that the July 1996 VA examination report 
reflects that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits; however, in this 
case, any defect in the VA's duty to notify and assist the 
veteran is rendered moot, as the claim is herein granted.  

Analysis

When the RO denied service connection for bipolar disorder in 
1997, the record did not contain competent medical evidence, 
either positive or negative, of a relationship between the 
veteran's bipolar disorder diagnosed in 1993 and his service.  
Evidence submitted subsequent to the 1997 decision contained 
such medical opinions and, in light of the decision below, it 
is obvious that the new evidence raises a reasonable 
possibility of substantiating the claim.  It is both new and 
material, and the claim is reopened.  The Board will consider 
the issue on a de novo basis. 

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

Initially, the Board notes that the veteran is entitled to 
the presumption of sound condition at service entrance.  
Bipolar disorder was not noted on the December 1981 service 
entrance examination.  The evidence, to include the veteran's 
statement at separation that he had been treated for a mental 
disorder as a child and post-service notations of a troubled 
childhood, does not rise to the level of clear and 
unmistakable evidence rebutting the presumption.  Bipolar 
disorder has not clearly been attributed to childhood, and we 
are unable to conclude that bipolar disorder existed prior to 
service.  The Board notes that VAOPGCPREC 3-03 (July 16, 
2003) has established that there are two steps to rebut the 
presumption of soundness at entry.  More specifically, there 
must be both clear and unmistakable evidence that bipolar 
disorder preexisted service and clear and unmistakable 
evidence that bipolar disorder was not aggravated during 
service.  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.  In this case, there is 
neither.  The evidence in this case does not give rise to 
clear and unmistakable evidence that bipolar disorder 
preexisted service.  Thus, the presumption of sound condition 
at service entrance has not been rebutted.  

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  Service medical records 
reflect a diagnosis of atypical personality disorder with 
narcissistic features.  Dr. J. E. K. stated that while there 
was evidence of personality disturbances during service, the 
more prominent issue of major mental illness was overlooked.  
That physician stated that there was strong evidence that 
bipolar disorder was first manifest during service.  
Similarly, Dr. R. Z. stated that the veteran's behavior 
during service was indicative of bipolar affective disorder.  
To the extent that the January 2003 VA examiner stated that 
bipolar disorder may have developed after separation, the 
opinion is equivocal and is afforded less probative value.  
Regardless, that examiner stated that cyclothymic features 
may have been manifested during service.  The December 2003 
VA physician specifically stated that the veteran's bipolar 
disorder had an onset during service.  The Board finds the 
competent evidence shows that service connection for bipolar 
disorder is warranted, and the appeal is granted.  


ORDER

New and material evidence to reopen a claim of service 
connection for bipolar disorder has been presented, and 
service connection for bipolar disorder is granted.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



